Citation Nr: 0125628	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  00-13 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of left ankle 
sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from June 1980 to July 1984.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefit sought on 
appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by the VA. 

2.  The evidence demonstrates that the veteran currently has 
residuals of the left ankle sprain he sustained during 
service.  


CONCLUSION OF LAW

Residuals of a left ankle sprain were incurred in active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§ 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim for service 
connection of residuals of a left ankle injury.  The veteran 
maintains that he suffered a left ankle injury while in 
active service in 1981, and that he currently suffers a 
disability resulting from his service injury. 

During the pendency of this appeal, there was a change in the 
law pertaining to veteran's benefits.  On November 9, 2000, 
the President signed into law the Veterans Claim Assistance 
Act of 2000 (VCAA), which redefines the obligations of the VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  To implement the 
provisions of this law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159). This act and 
implementing regulations set forth requirements for assisting 
a claimant in developing the facts pertinent to his or her 
claim.  

The Board finds that even though this law was enacted during 
the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal, as the requirements under the 
new laws and regulations have been substantially met.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (providing that 
when the Board addresses a matter not addressed by the RO, 
the Board must provide an adequate statement of reasons and 
bases as to why there is no prejudice to the veteran).  The 
Board finds that the veteran was provided notice as to the 
evidence needed to substantiate his claim, and the RO has 
made satisfactory efforts to ensure that all relevant 
evidence has been associated with his claims file.  

In this regard, the veteran's service medical records were 
obtained and all relevant evidence was obtained.  The veteran 
has not made the RO or the Board aware of any other evidence 
needed to be obtained.  The Board notes that in August 2001 
and September 2001, additional evidence was received at the 
Board in support of the veteran's claim, along with a waiver 
of RO jurisdiction over that evidence.  As such, the Board 
may proceed with appellate review.  See 38 C.F.R. 
§ 20.1304(c) (2001).  Under the facts of this case, and in 
light of the favorable outcome in this decision, the Board 
concludes that the duty to assist has been satisfied, and the 
Board will proceed with appellate review.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  See 38 U.S.C.A. § 1131 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303 (a).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates 
to a current condition to that symptomatology.  Id. 

The veteran's service medical records show he was seen in-
service for a left ankle sprain in March 1981 and treatment 
included a short leg cast the veteran was required to wear 
six weeks.  The records indicate the veteran complained of 
pain in his left ankle and received treatment for his ankle 
from March 1981 to October 1981 and in August 1982.  His 
separation examination report of July 1984 does not reflect 
complaints or findings referable to the left ankle.  

Private medical reports dated December 1990 to April 1992 and 
April 1995, and an undated note from Mark G. Siegel, M.D. do 
not reveal any complaints, findings, or treatment of a left 
ankle disorder.  

A June 1992 VA examination and an August 1994 VA examination 
conducted after discharge do not reveal any complaints or 
findings of a left ankle disorder.  

An October 1999 VA examination report shows the veteran 
related a long history of left ankle pain.  The veteran 
asserted that he suffered a severe ankle sprain from a 
foxhole in Korea in February 1981.  The veteran complained of 
chronic pain in his joints, which was initially intermittent 
but in recent years, had become constant.  The veteran 
associated intermittent swelling to his left ankle and 
indicated the pain he experienced was precipitated by 
increases in activity, such as long periods of standing and 
walking on inclined or declined surfaces.  The veteran also 
related that he had a history of lateral left ankle ligament 
laxity and recurrent ankle sprain.  The veteran denied any 
symptoms that would suggest inflammatory arthritides 
including fever, chills, nausea and vomiting, diarrhea, chest 
pain, shortness of breath, or dysuria.  The veteran 
maintained that he could no longer run, lift weights, play 
football or softball.  

The VA examiner noted the physical examination showed no 
evidence of acute inflammation in the veteran's joints.  With 
regard to his left ankle, the veteran did not have full range 
of motion as he was limited to only five degrees of 
dorsiflexion and he had full plantar flexion at forty-five 
degrees.  The veteran had pain with five degrees of 
dorsiflexion.  His pain at the ankle was located posterior to 
the lateral malleolus and he also had pain in the left ankle 
with hind foot varus stretch.  The VA examiner further noted 
that x-rays completed October 18th at the VA Medical Center 
showed evidence of moderate post-traumatic degenerative 
arthritis.  The VA examiner diagnosed the veteran as having 
post-traumatic arthritis of moderate severity of the left 
ankle.

VA medical records dated in December 1999 show the veteran 
related that he sustained an inversion injury to his ankle 
from a foxhole and had to wear a cast for six weeks.  The 
veteran also related that in April 1981, he sprained his 
ankle playing handball and that he could no longer play 
handball despite use of a Lenox Hill brace.  Upon 
examination, the examiner noted the veteran walked with a 
left antalgic limp, overt lateral laxity and a probable 
positive anterior drawer sign, stable and supple subtalar 
motion, and a full range of motion of his ankle otherwise.  
Also noted were x-rays which revealed the ankle as 
unremarkable.  The veteran was sent for stress inversion 
views of the ankles and the x-rays revealed a demonstrated 
laxity of the ligaments in his left ankle. 

A February 2000 VA operative report shows a finding of 
attenuated anterior talofibular and calcaneofibular 
ligaments.  An examiner noted the veteran related a long-term 
history of recurrent ankle sprain and that his ankle gave way 
frequently unless he wore a heavy work boot.  The veteran was 
evaluated in the Orthopedic Clinic and was noted to have 
lateral ankle instability.  The veteran was preoperatively 
and postoperatively diagnosed as having chronic left lateral 
ankle instability. 

A lay statement dated in March 2000 from a service comrade of 
the veteran detailed that he was stationed with the veteran 
and was with him when he twisted his ankle during training 
operations.  In April 2000, the veteran submitted photographs 
purportedly depicting him wearing a cast on his left lower 
leg while on active duty.

The transcript from the veteran's August 2001 BVA 
videoconference hearing shows the veteran testified that he 
first injured his left ankle during training exercises in 
February 1981, while in service.  According to the veteran, 
he was taken to Mount Fuji, Japan and ordered to wear a cast 
for six weeks.  He also complained of current symptoms of 
chronic stiffness in the left ankle, and a limited range of 
motion in his left ankle.  The veteran testified that he had 
had problems with his left ankle since 1981, as activities 
such as walking and running caused stress on his ankle.

He stated he did not undergo physical therapy until 1984 at 
Camp LeJeune, upon "turning" his ankle again.  He further 
stated that following service, the first time he sought 
medical treatment for his left ankle was in 1985 or 1986 with 
Dr. Saul Polaski, the family physician, after having 
"turned" his ankle again.  During this visit, the veteran 
stated that he told Dr. Polaski that he had "turned" it 
five times  

The veteran also testified that in 1999 he "turned" his 
ankle again and went to the VA Hospital where x-rays were 
conducted on his ankle revealing ligament damage which was 
repaired thereafter.  He did not undergo physical therapy 
until eight months after the surgery.  The veteran testified 
that at that time, it was discovered that there was 
instability in his ankle believed to have progressed from his 
long-term problems with his left ankle.  The veteran 
testified that the doctor believed the problems were related 
to the initial service injury in 1981.  The veteran 
complained of continuous pain in his left ankle and 
inflammation.  The veteran testified that his left ankle 
limited his mobility in his job with respect to his ability 
to lift things and he was also limited in his ability to 
engage in sports activities.  The veteran stated that he 
sometimes wore a brace for his left ankle. 

The evidence associated with the claims file includes an 
August 2001 letter by Martha M. Stagaman, M.D., where she 
indicates the veteran is currently under her care and 
confirms that the veteran had been a patient of Dr. Saul 
Polasky.  Dr. Stagaman related that the veteran had sustained 
a left ankle injury in 1981 while serving in Korea and that 
the veteran had received ongoing care under Dr. Polasky for 
this injury during the intervening years until his surgery.  
Dr. Stagaman further related that the veteran's medical 
records from Dr. Polasky had been destroyed and thus, no 
further documentation could be provided.  

The Board has thoroughly reviewed the evidence of record, as 
summarized in part above.  There is ample evidence that the 
veteran currently has a left ankle disorder.  VA medical 
records show that the veteran has been diagnosed as having 
post-traumatic arthritis of the left ankle, as opposed to a 
diagnosis of degenerative arthritis, as well as chronic left 
lateral ankle instability.  The Board also finds sufficient 
evidence showing the veteran suffered an in-service 
incurrence of an injury.  The veteran's service medical 
records show in-service treatment for a left ankle sprain in 
March 1981, submitted photographs depict the veteran wearing 
a cast on his left lower leg while on active duty, and a lay 
statement from a service comrade details that he was 
stationed with the veteran and was with him when he twisted 
his ankle during training operations.  

The only question remaining is whether there is sufficient 
evidence to show a nexus or relationship of a left ankle 
disorder as residuals of the left ankle injury.  See C.F.R. § 
3.303(b); Savage, 10 Vet. App. at 495-98.  There is personal 
testimony from the veteran that he re-injured his left ankle 
in 1984 for which he received treatment at Camp LeJeune and 
in 1999 for which he underwent surgery in 2000.  Testimony of 
the 1999 injury is supported by medical evidence.  He has 
testified that he has had problems with his ankle since his 
initial service injury.  There is also testimony that he 
sought medical treatment for his left ankle shortly following 
service in 1985 or 1986 from Dr. Polaski, after having turned 
his ankle numerous times.  This statement is supported by the 
August 2001 letter by Dr. Stagaman in which she related that 
the veteran had received ongoing care under Dr. Polasky for 
this injury during the intervening years until his surgery.  
While it would be ideal if actual medical records confirmed 
the veteran's statements, these records have been destroyed 
according to Dr. Stagaman.  As such, to the extent there is 
any doubt as to the continuity of symptomatology related by 
the veteran between his service injury and the current left 
ankle symptomatology, the Board resolves the doubt in favor 
of the veteran.  

The Board acknowledges that there is no medical opinion of 
record that specifically relates a current left ankle 
disorder to the injury the veteran sustained during service.  
However, given the continuity of symptomatology demonstrated 
by the record, as well as the nature of the diagnoses, 
specifically traumatic and chronic disorders of the left 
ankle, the Board is of the opinion that there is a basis for 
granting service connection for residuals of a left ankle 
sprain.  Simply put, the Board will not attempt to 
differentiate the left ankle symptomatology the veteran 
experienced during service and that which he experienced 
following service.  Accordingly, the Board concludes that 
service connection for residuals of a left ankle sprain is 
warranted.  


ORDER

Service connection for residuals of a left ankle sprain is 
granted.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  



 

